Citation Nr: 1103936	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  05-41 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of both wrists.

2.  Entitlement to service connection for a disability of both 
hands and arms, to include bilateral carpal tunnel syndrome 
(CTS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1983 to August 
1993.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The Veteran was rescheduled for a Travel Board hearing for August 
2010, and received notice of the hearing in July 2010.  However, 
the Veteran failed to report for the hearing, and there is no 
indication that she contacted the VA to reschedule.  As such the 
request for the hearing is considered withdrawn.  38 C.F.R. 
§ 20.702(e).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

This appeal was previously before the Board in October 2008 and 
March 2009.  In October 2008, the Board remanded the claims so 
that treatment records could be requested, the Veteran's dates of 
service could be verified, an attempt could be made to ensure 
complete service treatment records were of record, and so that 
the Veteran could be scheduled for a VA examination.  Subsequent 
to this remand, it was brought to the Board's attention that 
prior to the October 2008 adjudication of the claims, a document 
concerning the appeal was misfiled, and not associated with the 
claims file.  The misfiled evidence was a letter from the Veteran 
stating she would be unable to attend her scheduled Travel Board 
hearing, and a request that the hearing be rescheduled for a 
later date.  In the March 2009 decision and remand, the Board 
accepted the misfiled paperwork as a timely request for 
postponement.  The Board then vacated the October 2008 Board 
remand, and remanded the claims so that the Veteran could be 
scheduled for a Travel Board hearing.

As noted in the introduction, the Veteran was rescheduled for a 
Travel Board hearing in August 2010, but failed to report to it.

Unfortunately, a remand is again required in regards to the 
Veteran's service connection claims.  Although the Board 
sincerely regrets the additional delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  Such development would ensure that his due 
process rights, including those associated with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2010), are met.

Service treatment records (STRs) show treatment for paresthesias 
of the bilateral hands.  Her enlistment examination from July 
1983 noted a normal examination of the upper extremities.  In 
March 1984, she complained of numbness and tingling in both hands 
with some paresthesias in her forearms.  She had a history of her 
fingers turning blue when exposed to the cold.  In April 1984, 
she was assessed with "arthralgias? RA v. CTD."  A May 1984 
record showed that she was seen in the rheumatology clinic for 
paresthesias, where it was recommended she should undergo an 
ENG/NCV.  Laboratory testing from September 1992 showed a 
negative rheumatoid factor and a positive IFA test (Lyme 
disease).   A July 1993 note indicates her symptoms began in 
1983.  In August 1993, she was diagnosed with bilateral CTS.

In July 2005, the Veteran was afforded VA examinations for her 
hands and wrists.  The examiner noted that her STRs were in the 
claims file and were reviewed in conjunction with the 
examination, but noted that her post-service carpal tunnel 
surgery treatment records were not in the claims file.  On 
review, these records have not been requested and are still not a 
part of the claims file.  On remand, attempts should be made to 
obtain post-service treatment records.  The examiner diagnosed 
the Veteran with degenerative changes, fingers, both hands, and 
wrists bilaterally.  He opined that it was less likely as not 
that her wrist and hand conditions were related to service.  He 
did not provide a rationale for this opinion.  He did state that 
she had treatment for numbness in service and subsequently had 
carpal tunnel syndrome (CTS), and that she denied a history of 
trauma to her wrists and hands.  CTS can be the result of 
repetitive motion trauma, and not necessarily blunt force injury.

The October 2008 Board remand directed that the Veteran should be 
afforded an additional VA examination.  However, after the Board 
vacated that remand in March 2009, and there is no indication the 
RO, on their own initiative, further developed these issues.  
Therefore, the Veteran should be scheduled for another VA 
examination to determine the etiology of any diagnosed bilateral 
hand and wrist disabilities.

A June 2007 written statement by private physician, Dr. O.A.L., 
included the conclusion that the Veteran's disabilities of pain 
and paresthesias in both wrists and hands started in service.  He 
further noted that the chronic trauma she was exposed to in serve 
"would certainly be the cause of her carpal tunnel disability as 
well as the degenerative arthritis."  There were no additional 
treatment records from Dr. O.A.L. in the claims file.  
Additionally, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the Veteran and 
obtain the names and addresses of all medical 
care providers, VA and non-VA that treated 
the Veteran for DJD of the wrists, or 
disabilities of both hands and arms, to 
include bilateral CTS since August 1993.  Of 
particular interest are surgery and treatment 
records regarding the Veteran's reported 
carpal tunnel surgery.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented  in the 
file.  If the AMC cannot obtain records 
identified by the Veteran, a notation to that 
effect should be inserted in the file.  The 
Veteran and her representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  Thereafter, the Veteran should be 
afforded a VA joint/muscle/neurology 
examination to ascertain the etiology and 
severity of her disabilities of the hands, 
wrists, and arms.  All indicated tests and 
studies are to be performed, and a 
comprehensive medical history is to be 
obtained.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the examiner for 
review of the case.  A notation to the effect 
that this record review took place should be 
included in the report of the examiner. 

Following a review of the claims folder, 
examination of the Veteran, and applying 
sound medical principles, the physician is 
requested to opine whether any current 
disabilities of the hands, wrists, and arms, 
including DJD and CTS, had their onset in 
service.  The examiner should also indicate 
whether degenerative joint disease of the 
wrists is the result of any disability that 
began in service, or is aggravated by a 
disability of the hands, wrists, and arms 
that began in service.  The examiner is 
requested to comment on the June 2007 medical 
statement by private physician O.A.L., M.D.  
The examiner must provide a rationale for 
all opinions provided. 

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse effects on her claim.

4.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal, for which a notice 
of disagreement has been filed, remains 
denied, the appellant and her representative 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


